COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Bobby D. Hall-Bey v. Heather R. Thomas

Appellate case number:      01-18-00112-CV

Trial court case number:    89389-I

Trial court:                412th District Court of Brazoria County

       Appellant, Bobby D. Hall-Bey, has filed a notice of appeal of the trial court
judgment signed on February 3, 2018. Appellant has filed a “Motion to Stay Arbitration,”
seeking time to comply with this Court’s “Memorandum Order of Referral to Mediation,”
issued on June 21, 2018. On July 6, 2018, the Court granted appellees Linda Hone, Derek
Wallace, and Jeffery Alford’s “Objection to Mediation” and withdrew the June 21, 2018
mediation order. Accordingly, we dismiss as moot appellant’s motion to stay.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually     Acting for the Court

Date: July 12, 2018